Citation Nr: 1128571	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  08-03 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized private medical expenses incurred on December 3, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran had active service from April 1967 to March 1970, and from December 1974 to January 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 decision by the above-referenced Department of Veterans Affairs Medical Center (VAMC), the agency of original jurisdiction (AOJ) in this matter.  


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking reimbursement for expenses that he incurred for his care at a non-VA medical facility.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify claimants of the information and evidence necessary to substantiate their claim as well as assist claimants in making reasonable efforts to identify and obtain relevant records.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  After careful review of the Combined Health Record (CHR) and the regular claims file, the Board is of the opinion that further development of the record is required to comply with VA's duty to notify the Veteran of the information necessary to substantiate his claim as well as the applicable laws.  Although there is a document in the file which informs the Veteran that VA has a duty to notify the Veteran of the information and evidence necessary to substantiate his claim, the document does not go on to actually advise him of that that information and evidence.

The medical evidence of record reflects the Veteran was admitted to the emergency room of Bayonet Point Regional Medical Center on December 3, 2003, where he received treatment for chest pain.  He was discharged home in improved and stable condition that same day after signing out against medical advice (AMA).  While the Veteran does not contend that the services were previously authorized in advance by VA, he maintains VA had been treating him for his heart condition since 1996 and that he was told call 911 in an emergency.  He also alleges that he was told that VA had been contacted and "approved the emergency."  See Notice of Disagreement dated in April 2004 and VA Form 9 dated in February 2008.  

At the time of the Veteran's treatment, service connection was in effect for lumbar strain with compression fracture, L1, rated as 30 percent disabling; residuals of a shell fragment wound to the right ankle with fracture of the tibia, rated as 10 percent disabling; adhesive capulitis of the left shoulder, rated as 10 percent disabling; osteotomy of the right dorsal foot, rated as 0 percent disabling; and residual wound of the left cheek also rated as 0 percent disabling.  The Veteran had a 40 percent combined disability rating, effective since January 1976.  

Congress has authorized the reimbursement of costs for unauthorized emergency medical treatment under two statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725, and implementing regulations.

Generally, to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy the following three conditions:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or

(3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or

(4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j)); and

(b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

Failure to satisfy any one of the criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility.  See 38 C.F.R. § 17.120; Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 (1997).  Also, no reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  38 C.F.R. § 17.130.

Under the Millennium Health Care and Benefits Act, Pub. L. 106-117, codified at 38 U.S.C.A. § 1725 (West 2002), which also provides general authority for the reimbursement of non-VA emergency treatment, payment for emergency services may be made only if a veteran satisfies all nine specified criteria set forth in 38 C.F.R. § 17.1002.

In particular, the following subsections are relevant to this case:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center).  38 C.F.R. § 17.1002 (a)-(c).

In a decision letter dated in March 2004, the Tampa VAMC held that the Veteran's claim would not be approved for authorization of care and payment on December 3, 2003 because VA facilities were feasibly available to provide care.  

Although the Veteran's claim was denied on the basis that VA facilities were feasibly available, neither the CHR nor claims folder contains any documentation from which a determination can be reached.  Therefore clarification is necessary as to whether a VA facility was feasibly available to treat the Veteran's complaints on December 3, 2003.  

In June 2007, the Chief Medical Officer (CMO) reviewed the CHR file and also recommended disapproval, on the apparent basis that the Veteran signed out AMA.  The CMO offered no other rationale for disapproval; and other than the reference to the Veteran's method of hospital discharge, made no mention of the other medical evidence, which included evidence of potentially serious cardiac-related symptoms.  

In reviewing the statutory and regulatory requirements, there is no category for leaving a hospital against medical advice; however, one of the criteria is that the treatment furnished must be for a medical emergency.  Since it does not appear that any part of this claim was allowed, the Board can only conclude that the CMO decided that the Veteran's medical condition was not at any time emergent in nature as defined by the governing regulation.  However, the Board cannot rely on this conclusory finding with no supporting rationale.  Thus a VA medical opinion is necessary to determine whether the care provided on December 3, 2003, at Bayonet Point Regional Medical Center was for an emergent condition.

The Board also notes that the Veteran maintains that VA approved the medical services on December 3, 2003, but again there is no documentation of efforts or attempts made by the, or by the Veteran, requesting approval of the medical care.  Attempts should be made to secure any documentation of the communications between Bayonet Point Regional Medical Center and/or the Veteran and any VAMC including the facility in Tampa, Florida.

Finally, the regulations that provide for reimbursement or payment of non-VA emergency treatment were recently amended, effective when October 10, 2008.  See 38 U.S.C. §§ 1725, 1728.  The Veteran should be provided with the revised criteria.

Accordingly, the case is REMANDED for the following action:

1.  The VAMC must send the Veteran a corrective VCAA notice and assistance requirements letter which is consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) (1).  The letter must inform the Veteran about the information and evidence necessary to substantiate the claim under 38 U.S.C.A. § 1725, and 1728 (to include the changes made to those provisions effective October 10, 2008).

2.  Contact the Veteran as well as Bayonet Point Regional Medical Center and ask them to furnish the names and addresses of any all VA treatment facilities that were contacted on December 3, 2003, in an attempt to seek possible authorization for private medical care.  

3.  Obtain any appropriate records of contact from the designated VA facilities (to include, but not limited to the VAMC in Tampa and the VAMC in St. Petersburg), including any and all communications made by the Veteran or Bayonet Point Regional Medical Center on December 3, 2003 in connection with his treatment and possible authorization to seek private medical care.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.

4.  The Tampa VAMC should obtain specific information regarding the geographic accessibility of the nearest VA medical facility to the Veteran's home (and operating hours, etc.) and associate that information with the claims folder.  In particular, the VAMC should ascertain the distance between the nearest VA facility and the Veteran's home, the distance between Bayonet Point Regional Medical Center and the Veteran's home, and the distance between the nearest VA medical facility and Bayonet Point Regional Medical Center.  Any information obtain should be fully documented in the CHR for review.  

5.  Thereafter, the Veteran's claims folder and CHR file should be sent to an appropriate VA health care provider who, after reviewing the record in its entirety, should address the following:

a.  whether any of the medical services on December 3, 2003, were rendered within the context of a medical emergency of such a nature that delay would have been hazardous to the life or health of the Veteran; 

b.  whether the initial evaluation and treatment on December 3, 2003 was for a medical condition that was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life;

c.  whether, given the circumstances of the Veteran's medically apparent condition on December 3, 2003, VA facilities were feasibly available.  The examiner should specifically indicate whether an attempt to seek treatment at the nearest VA facility instead of Bayonet Point Regional Medical Center would have been either: i) not reasonable, sound, wise or practical; or ii) not considered reasonable by a prudent layperson?

The opining health care provider should include a thorough explanation of all opinions rendered without resorting to speculation, resolving all conflicting medical evidence in the record.  The specialist should comment on the evidentiary basis for any opinion provided.  

6.  Then, readjudicate the Veteran's request for payment or reimbursement for medical expenses incurred at Regional Medical Center on December 3, 2003, making specific determinations as to (a) whether VA or other Federal facilities were feasibly available during that time; and (b) whether an attempt to use VA or other Federal facilities instead of Bayonet Point Regional Medical Center would have been considered reasonable by a prudent layperson.  If the Veteran's claim is not granted to his satisfaction, furnish him and his accredited representative with a supplemental statement of the case (SSOC) that provides a detailed analysis of the above determinations, and give them an opportunity to respond before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 




(CONTINUED ON THE NEXT PAGE)

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

